JOURNAL ENTRY and OPINION
On March 13, 2002, Scott Stockwell, through counsel, filed an application for delayed reopening, pursuant to App.R. 26(B), to reopen, for the second time, the appellate judgment rendered in State v.Stockwell (Aug. 6, 2001), Cuyahoga App. No. 78501, unreported.
There is no right to file successive applications for reopening pursuant to App.R. 26(B). State v. Richardson (1996), 74 Ohio St.3d 235,658 N.E.2d 273; State v. Cheren (1995), 73 Ohio St.3d 137,  652 N.E.2d 707;State v. Peeples (1995), 73 Ohio St.3d 149,  652 N.E.2d 717. Additionally, the doctrine of res judicata prevents this court from considering Stockwell's second application for reopening because the claims of ineffective assistance of appellate counsel were already raised in the initial application to reopen. State v. Phelps (Sept. 30, 1996), Cuyahoga App. No. 69157, unreported, second reopening disallowed (Nov. 30, 1998), Motion No. 79992; State v. Brantley (June 29, 1992), Cuyahoga App. No. 62412, unreported, second reopening disallowed (May 22, 1996), Motion No. 72855.
Accordingly, Stockwell's second application for reopening is denied.
TIMOTHY E. McMONAGLE. A.J. and JAMES D. SWEENEY. J. CONCUR